 
SECOND AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
 
THIS SECOND AMENDED AND RESTATED CREDIT FACILITY AGREEMENT (the “Agreement”) is
made as of the 26th day of July, 2011, by and between PREMIER PACKAGING
CORPORATION, a corporation formed under the laws of the State of New York with
offices at 6 Framark Drive, Victor, New York 14564 and RBS CITIZENS, N.A., a
national banking association, with offices at 833 Broadway Albany NY 12207.
 
The parties hereto are parties to the Amended and Restated Credit Facility
Agreement dated as of the 8th day of October, 2010, as amended by the Amendment
No. 1, dated as of the 24th day of February, 2011, to the Credit Facility
Agreement (collectively, the “Original Credit Facility Agreement”) dated as of
12th day of February, 2010 (the “Original Loan Date”).
 
The parties hereto now wish to amend and restate such Original Credit Facility
Agreement in its entirety as follows:
 
ARTICLE I. DEFINITIONS
 
The following terms shall have the following meanings unless otherwise expressly
stated herein:
 
“Acquisition Term Loan” shall have the meaning set forth in Section 3.1 hereof.
 
“Acquisition Term Loan Maturity Date” shall be the earlier of (i) February 1,
2015, or (ii) the date of an Event of Default.
 
“Acquisition Term Loan Note” shall have the meaning set forth in Section 3.1(a)
hereof.
 
“Affiliate” shall mean any entity which directly or indirectly, or through one
or more intermediaries, Controls or is Controlled By or is Under Common Control
with the Borrower.  For purposes of this Agreement, the term “Affiliate” shall
include, but is not limited to, Document Security Systems, Inc., Secuprint,
Inc., and Plastic Printing Professionals, Inc.
 
 “Bank” shall mean RBS Citizens, N.A., and its successors, legal
representatives, and assigns.
 
“Borrower” shall mean Premier Packaging Corporation and its successors, legal
representatives, and assigns.
 
“Business Day” means: (a) any day which is neither a Saturday or Sunday nor a
legal holiday on which commercial banks are authorized or required to be closed
in New York; (b) when such term is used to describe a day on which a payment or
prepayment is to be made in respect of a LIBOR Rate Loan, any day which is: (i)
neither a Saturday or Sunday nor a legal holiday on which commercial banks are
authorized or required to be closed in New York City; and (ii) a London Banking
Day; and (c) when such term is used to describe a day on which an interest rate
determination is to be made in respect of a LIBOR Rate Loan, any day which is a
London Banking Day.

 
 

--------------------------------------------------------------------------------

 
 
“Capital Expenditure” shall mean, for the applicable period, expenditures made
to acquire or construct fixed assets, plant, and equipment (including
improvements, renovations, and replacements required to be classified in
accordance with GAAP as capital expenditures but excluding maintenance and
repairs not required to be so classified). Capital expenditures shall include
the capitalized amount of obligations under leases or similar agreements
covering such fixed assets, plant, and equipment, to the extent that such
obligations are required to be treated as a capital lease for balance sheet
purposes under GAAP.
 
“Change of Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any person or group (within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than twenty-five percent (25%) of the aggregate ordinary
voting power in the election of such entity’s directors represented by the
issued and outstanding capital stock of such entity.
 
“Controlled Group” means a controlled group of corporations and all members of a
controlled group or trades or businesses (whether or not incorporated) under
common control, which, together with the Borrower, are treated as a single
employer under Section 414 or Section 4001 of ERISA.
 
“Controls” (including the terms “Controlled By” or “Under Common Control”) shall
mean but not be limited to the ownership of ten percent (10%) or more of the
outstanding equity interests of any entity having voting power for the election
of directors or managers, whether or not at the same time equity interest of any
other class or classes has or might have voting power by reason of the happening
of any contingency, or ownership of ten percent (10%) or more of any interest in
any partnership, or any other interest by reason of which a controlling
influence over the affairs of the entity may be exercised.
 
“Current Assets” shall mean all assets treated as current assets in accordance
with GAAP.
 
“Current Liabilities” shall mean all liabilities treated as current liabilities
in accordance with GAAP, including without limitation all obligations payable on
demand or within one year after the applicable measurement date as well as
installment, reimbursement, or sinking fund payments payable within one year
after the applicable measurement date, but excluding any such liabilities which
are renewable or extendable at the option of the obligor to a date more than one
year after the applicable measurement date.
 
“Current Ratio” shall mean, for the applicable period and calculated according
to GAAP on a consolidated basis without duplication, the ratio of Current Assets
to Current Liabilities.

 
2

--------------------------------------------------------------------------------

 

“Debt” for any person or entity shall mean (i) indebtedness of such person or
entity for borrowed money, (ii) obligations of such person or entity for the
deferred purchase price of property or services (except trade payables incurred
in the ordinary course of business), (iii) capitalized or capitalizable
obligations of such person or entity with respect to leases, (iv) the amount
available for drawing under outstanding standby letters of credit issued for the
account of  such person or entity and the amount of other off-balance sheet
obligations or liabilities, each to the extent not otherwise treated separately
as Debt, (v) all obligations endorsed (other than for collection in the ordinary
course of business) or guaranteed by such person or entity directly or
indirectly in any manner including without limitation contingent obligations to
purchase, pay or supply funds to any person or entity to assure a creditor
against loss, (vi) obligations of such person or entity arising under acceptance
facilities, and (vii) obligations secured by a lien, security interest, or other
arrangement for the purpose of security on property owned by such person or
entity whether or not the underlying obligations have been assumed by such
person or entity.
 
“Default” shall mean any event, action, inaction, or occurrence that with the
giving of notice or passage of time or both would constitute an Event of
Default.
 
“Distributions” shall mean (i) dividends, payments, or distributions of any kind
(including without limitation cash or property) in respect of the capital stock,
securities or other equity interests or rights to acquire such equity interests
of the applicable entity excluding distributions in the form of such stock,
equity securities, equity interests, or rights to acquire equity interests, and
(ii) repurchases, redemptions, or acquisitions of capital stock, securities, or
other equity interests or rights to acquire such equity interests.
 
“EBITDA” shall mean for any period, the sum of Net Income plus interest, taxes,
depreciation and amortization.
 
“Eligible Receivables” shall mean: (i) for trade accounts receivable from payors
whose accounts are less than 90 days beyond date of invoice, all accounts
receivable, plus (ii) for trade accounts receivable from payors whose accounts
are in whole or in part more than 90 days beyond date of invoice, the portion of
the accounts receivable less than 90 days beyond date of invoice provided that
at least 50% of the outstanding amount from the payor is less than 90 days
beyond date of invoice, minus all (iii) contra accounts receivable, affiliate
company accounts receivable, foreign accounts receivable (unless backed by
irrevocable letters of credit, confirmed by a U.S. bank, and acceptable to the
Bank in its sole discretion, and duly assigned to the Bank), employee accounts
receivable, bill and hold accounts receivable (i.e. accounts relating to goods
not yet shipped but invoiced), uncollectible accounts receivable, accounts
receivable arising from progressive billings (i.e., accounts receivable from
billings for work performed on a partially completed contract), accounts
receivable arising from guaranteed sales with buy back provisions (i.e., sales
in which the Borrower is obligated to repurchase inventory or merchandise sold
to customers), accounts receivable from the United States of America or agency
or department thereof (unless assignment and notice thereof is effected in
accordance with the Assignment of Claims Act), and accounts receivable from
businesses reasonably believed by the Bank to be at risk of defaulting on
accounts including without limitation accounts receivable from insolvent payors.
In the event that total accounts receivable from any payor represent more than
20% of the Borrower’s total accounts receivable, the Bank reserves the right in
its sole discretion to delete those accounts receivable from eligible accounts
receivable. Eligible Accounts must be trade accounts receivable that arise from
goods sold or delivered or services rendered in the Borrower’s ordinary course
of business as it exists on the Original Loan Date and must be subject to the
first priority security interest of the Bank and to no other security interest
or lien.

 
3

--------------------------------------------------------------------------------

 
 
“Environment” means any water including but not limited to surface water and
ground water or water vapor; any land including land surface or subsurface;
stream sediments; air; fish; wildlife; plants; and all other natural resources
or environmental media.
 
“Environmental Laws” means all federal, state and local environmental, land use,
zoning, health, chemical use, safety and sanitation laws, statutes, ordinances,
regulations, codes and rules relating to the protection of the Environment
and/or governing the use, storage, treatment, generation, transportation,
processing, handling, production or disposal of Hazardous Substances and the
regulations, rules, ordinances, bylaws, policies, guidelines, procedures,
interpretations, decisions, orders and directives of federal, state and local
governmental agencies and authorities with respect thereto.
 
“Environmental Permits” means all licenses, permits, approvals, authorizations,
consents or registrations required by any applicable Environmental Laws and all
applicable judicial and administrative orders in connection with ownership,
lease, purchase, transfer, closure, use and/or operation of the Improvements
and/or as may be required for the storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances.
 
“Environmental Report” means written reports, if any, prepared for the Bank by
an environmental consulting or environmental engineering firm.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Event of Default” shall mean the occurrence of any event described in Section
11.1 hereof.
 
“Fixed Charge Coverage Ratio” shall mean, for the applicable period and
calculated according to GAAP on a consolidated basis without duplication, the
ratio of: (a) the sum of EBITDA, plus rent expense minus Distributions and
Individual Loans to (b) current maturities long term debt plus cash Interest
Expense plus current maturities of capital leases plus rent expense plus cash
Capital Expenditures paid or required to be paid during the applicable period.
 
“Forfeiture Action” shall mean any action, including investigations, hearings,
and other legal proceedings, before any court, tribunal, commission, or
governmental authority, agency, or instrumentality, whether domestic or foreign,
that may result in seizure of any property or asset.
 
“GAAP” shall mean generally accepted accounting principles.
 
“Guarantors” shall mean all of the Affiliates of the Borrower, jointly and
severally, including without limitation: Document Security Systems, Inc.,
Plastic Printing Professionals, Inc., and Secuprint Inc.  The “Guarantors” are
sometimes referred to individually, each as a “Guarantor.”

 
4

--------------------------------------------------------------------------------

 

“Hazardous Substances” means, without limitation, any explosives, radon,
radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances and any other
material defined as a hazardous substance in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. Sections
9601, et. seq.; the Hazardous Materials Transportation Act, as amended, 49
U.S.C. Sections 1801, et. seq.; the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. Sections 6901, et. seq.; Articles 15 and 27 of the New York
State Environmental Conservation Law or any other federal, state, or local law,
regulation, rule, ordinance, bylaw, policy, guideline, procedure,
interpretation, decision, order, or directive, whether existing as of the date
hereof, previously enforced or subsequently enacted.
 
“Hedging Contracts” means interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrower and the Bank and designed to
protect the Borrower against fluctuations in interest rates or currency exchange
rates.
 
“Hedging Obligations” means, with respect to the Borrower, all liabilities of
the Borrower to the Bank under Hedging Contracts.
 
“Improvements” shall mean any real property owned or used by the Borrower or the
Guarantors.
 
“Individual Loans” shall have the meaning set forth in Section 9.13 hereof.
 
“Intangible Assets” shall mean, as of the date of determination thereof, assets
that in accordance with GAAP are properly classifiable as intangible assets,
including, but not limited to goodwill, franchises, licenses, patents,
trademarks, trade names, and copyrights.
 
“Interest Expense” shall mean for the applicable period, all interest paid,
capitalized, or accrued, and amortization of debt discount with respect to all
Debt less all related interest income during such period and determined after
giving effect to the net cost associated with Hedging Contracts.
 
“Letters of Credit” shall have the meaning set forth in Section 2.6 hereof.
 
“LIBOR Rate Loan” means the loan for the period(s) when the rate of interest
applicable to the loan is calculated by reference to the LIBOR Rate (as defined
in the applicable note).
 
“Loan Documents” shall mean this Agreement and all notes, instruments, security
agreements, assignments, pledges, mortgages, guarantees, and other documents and
agreements of any kind or nature related to this Agreement or the Obligations
(including without limitation guarantees, security agreements, and the like
previously given in favor of the Bank which by their terms apply to or secure
both present and future obligations).
 
“London Banking Day” shall mean any date on which United States Dollar deposits
are transacted on in the London interbank market.

 
5

--------------------------------------------------------------------------------

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
property, business, operations, financial condition, prospects, liabilities, or
capitalization of the Borrower and its Subsidiaries taken as a whole, (ii) the
legality, validity or enforceability of, or the legal ability of the Borrower or
any Guarantor to perform its obligations under, this Agreement or any of the
Loan Documents, (iii) the financial capacity of the Borrower or any Guarantor to
perform any of its obligations under this Agreement or any of the Loan
Documents, (iv) the rights and remedies of the Bank under this Agreement or any
of the Loan Documents, or (v) the perfection or priority of any security
interest or lien held by the Bank.
 
“Mortgage” shall mean that certain Consolidation, Modification and Extension
Agreement of even date herewith, by and between the Borrower and the Bank.
 
“Mortgage Note” shall collectively mean those certain promissory notes made
payable to the order of Bank and subject to the Mortgage.
 
“Net Income” shall mean the gross revenues for such period less all expenses and
other proper charges but without deduction for Interest Expense and provision
for taxes, determined in accordance with GAAP consistently applied, but
excluding in any event:
 
(a)          any gains or losses on the sale or other disposition of investments
or fixed or capital assets, and any taxes on such excluded gains and any tax
deductions or credits on account of any such excluded losses;
 
(b)          the proceeds of any life insurance policy;
 
(c)          net earnings and losses of any corporation substantially all the
assets of which have been acquired in any manner, realized by such other
corporation prior to the date of such acquisition;
 
(d)          net earnings and losses of any corporation with which the Borrower
shall have consolidated or which shall have merged into or with the Borrower
prior to the date of such consolidation or merger;
 
(e)          net earnings of any business entity in which the Borrower has an
ownership interest unless such net earnings shall have actually been received by
the Borrower in the form of cash distributions;
 
(f)           earnings resulting from any reappraisal, revaluation or write-up
of assets;
 
(g)          any gain arising from the acquisition of any securities of the
Borrower;
 
(h)          any reversal of any contingency reserve, except to the extent that
provision for such contingency reserve shall have been made from income arising
during such period;
 
(i)           amortization of negative good will net of good will,
 
(j)           income or loss attributable to equity in Affiliates, and
 
(k)          other extraordinary or unusual items.

 
6

--------------------------------------------------------------------------------

 

“Obligations” shall include all of the Borrower’s obligations to the Bank of any
kind or  nature, arising now or in the future, including without limitation
obligations under or related to this Agreement, the Revolving Line Note, the
Acquisition Term Loan Note, the Loan Documents, any Letters of Credit or Hedging
Contracts, the Mortgage Note, the Mortgage, overdrafts, swap transactions,
automated transfer transactions, electronic funds transfers, and other
transactions related to the Borrower’s dealings with the Bank.
 
“PATRIOT Act” shall have the meaning provided in Section 6.17.
 
“Purchased Stock” means any and all of the issued and outstanding shares of
stock of Premier Packaging Corporation, all of which were purchased pursuant to
that certain Stock Purchase Agreement, dated February 12, 2010, by and between
the Borrower and Document Security Systems, Inc.
 
“Release” has the same meaning as given to that term in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601(22), and the regulations promulgated thereunder.
 
“Revolving Line” shall mean the revolving line of credit established pursuant to
Section 2.1 of this Agreement.
 
“Revolving Line Note” shall mean the amended and restated note evidencing
Obligations related to the Revolving Line as described in Section 2.2 of this
Agreement.
 
“Revolving Line Termination Date” shall mean the date on which the Revolving
Line terminates as described in Section 2.5 of this Agreement.
 
“Senior Funded Debt” means the sum of total Debt of the Borrower owed to the
Bank, plus capital leases.
 
“Standby Term Loan” shall have the meaning set forth in Section 3.1 hereof.
 
“Standby Term Loan Maturity Date” shall be the earlier of (i) November 1, 2016,
or (ii) the date of an Event of Default.
 
“Standby Term Loan Note” shall have the meaning set forth in Section 3.1(a)
hereof.
 
“Subsidiary” shall mean any entity with respect to which the Borrower owns a
majority of the equity and voting interests including without limitation the
Guarantors.
 
“Tangible Net Worth” shall mean, as of the date of determination thereof, Total
Assets, excluding all Intangible Assets, and all obligations owed from
affiliates or employees, less Total Liabilities.
 
“Total Assets” shall mean the sum of all assets shown on the Borrower’s balance
sheet as of the applicable date of determination, determined in accordance with
GAAP.
 
 “Total Liabilities” shall mean the sum of all liabilities shown on the
Borrower’s balance sheet as of the applicable date of determination, determined
in accordance with GAAP including without limitation subordinated debt.

 
7

--------------------------------------------------------------------------------

 
 
ARTICLE II. REVOLVING LINE
 
2.1.         Revolving Line. Subject to the terms and conditions of this
Agreement, the Bank hereby extends the revolving line of credit, established for
the benefit of the Borrower on the Original Funding Date, in the maximum
principal amount equal to One Million and 00/100 Dollars ($1,000,000.00). The
proceeds of the Revolving Line shall be used for the Borrower’s working capital
purposes.  Subject to the terms of this Agreement, the Borrower may borrow,
repay, and re-borrow under the Revolving Line so long as the sum of the
aggregate principal amount outstanding at any time plus the aggregate Letter of
Credit Obligations at any one time does not exceed $1,000,000.00.
 
2.2.         Revolving Line Note. The Borrower shall execute, together with this
Agreement, an amended and restated note evidencing Obligations related to the
Revolving Line in the form of Exhibit A attached hereto and made a part hereof.
 
2.3.         Interest Rate.  Outstanding amounts under the Revolving Line Note
shall accrue interest in accordance with the terms, covenants, and conditions of
the Revolving Line Note.
 
2.4.         Payments. Payments and prepayments of accrued interest and all
outstanding principal shall be made in accordance with the covenants, terms and
conditions of the Revolving Line Note.
 
2.5.         Revolving Line Termination. Unless extended in writing by the Bank
on terms and conditions then acceptable to the Bank, the Revolving Line will
terminate on the earlier of (i) May 31, 2012 or (ii) the date of an Event of
Default.
 
2.6.         [Reserved].
 
2.7.         Letter of Credit Sub-facility.  Subject to the terms and conditions
of this Agreement, the Bank agrees to issue and extend standby and commercial
letters of credit (“Letters of Credit”) for the account of the Borrower;
provided, however, that (a) no Letter of Credit shall have an expiration date
that is later than the Revolving Line Termination Date; (b) the aggregate Letter
of Credit Obligations at any one time shall not exceed $600,000, and (c) the sum
of the aggregate Letter of Credit Obligations plus the aggregate outstanding
principal amount of all outstanding amounts under the Revolving Line shall not
exceed $1,000,000. All letters of credit will be issued on terms and conditions
acceptable to the Bank and the Borrower will execute and deliver to the Bank any
and all additional documents as are usual and customary in connection with the
issuance of any Letter of Credit. The Borrower will pay to the Bank
non-refundable Letter of Credit fees in amounts and at such times as may be
mutually agreed upon by the Bank and the Borrower.
 
On the Revolving Line Termination Date, or upon any demand by the Bank during
the continuance of any Event of Default, the Borrower shall provide to the Bank
cash collateral in an amount equal to the then-existing exposure under Letters
of Credit.
 
If the Bank is required to pay any amount with respect to any Letter of Credit
issued for the account of the Borrower, then such amount shall automatically be
deemed to be a draw on the Revolving Line and shall be subject to all of the
terms and conditions hereof.

 
8

--------------------------------------------------------------------------------

 
 
The Borrower hereby agrees to indemnify and hold harmless the Bank from and
against any and all losses, liabilities, claims, damages, costs, or expenses of
any kind or nature (including consequential damages) that the Bank may incur or
that may be claimed against the Bank by reason of or related in any manner to
the Letters of Credit; provided, however, that the Borrower shall not be
required to indemnify the Bank from and against any such losses, liabilities,
claims, damages, costs, or expenses to the extent, but only to the extent, that
they are caused by a failure to honor a draw under a Letter of Credit that
conforms strictly to the requirements of the Letter of Credit, by a failure to
perform contractual obligations, or by the willful misconduct or gross
negligence of the Bank.
 
2.8.         [Reserved].
 
2.9.         Audits and Reconciliations.  The Borrower agrees to allow the Bank
complete access to all books and records of the Borrower upon reasonable
request. The Borrower agrees to submit information which the Bank may reasonably
request from time to time in connection with the Revolving Line.
 
The Bank reserves the right to perform full field audits of the Borrower’s
accounts receivable and inventories at the Borrower’s expense.
 
The Borrower agrees to allow the Bank to request accounts receivable
verifications from the Borrowers’ customers, but prior to an Event of Default,
no more than four per calendar year. These requests will be done under an
assumed name and P. O. Box address or its equivalent.
 
ARTICLE III.TERM LOANS
 
3.1.         Acquisition Term Loan.  Subject to the terms and conditions of this
Agreement, the Bank shall amend and restate that certain term loan (the
“Acquisition Term Loan”) to the Borrower in a principal amount equal to One
Million and Seventy-Five Thousand and 00/100 Dollars ($1,075,000), the proceeds
of which was used to fund the acquisition of the Purchased Stock.
 
(a)           Acquisition Term Loan Note. The Acquisition Term Loan shall be
evidenced by an amended and restated note, dated as of the date hereof in the
form of Exhibit B attached hereto and made a part hereof (the “Acquisition Term
Loan Note”).
 
(b)           Acquisition Term Loan Interest Rate. Outstanding amounts under the
Acquisition Term Loan Note shall accrue interest in accordance with the terms,
covenants, and conditions of the Acquisition Term Loan Note.
 
(c)           Acquisition Term Loan Payments.  Payments and prepayments of
accrued interest and all outstanding principal under the Acquisition Term Loan
shall be made in accordance with the covenants, terms and conditions of the
Acquisition Term Loan Note.

 
9

--------------------------------------------------------------------------------

 

3.2.           Standby Term Loan.  Subject to the terms and conditions of this
Agreement, the Bank made a term loan (the “Standby Term Loan”) to the Borrower
on October 8, 2010 in a maximum principal amount equal to Four Hundred and Fifty
Thousand and 00/100 Dollars ($450,000).  The proceeds of the Standby Term Loan
and any advances made thereunder shall be used to fund the acquisition of
certain equipment in accordance with the terms, covenants and conditions of the
Standby Term Loan Note.
 
(a)           Standby Term Loan Note. The Standby Term Loan shall be evidenced
by a note, dated the date hereof, in the form of Exhibit D attached hereto and
made a part hereof (the “Standby Term Loan Note”).
 
(b)           Standby Term Loan Interest Rate. Outstanding amounts under the
Standby Term Loan Note shall accrue interest in accordance with the terms,
covenants, and conditions of the Standby Term Loan Note.
 
(c)           Standby Term Loan Payments.  Payments and prepayments of accrued
interest and all outstanding principal under the Standby Term Loan shall be made
in accordance with the covenants, terms and conditions of the Standby Term Loan
Note.
 
ARTICLE IV.  EXPENSES/FEES/DEFAULT RATE/PAYMENT APPLICATION
 
4.1.         Costs and Expenses. The Borrower shall pay on demand all expenses
of the Bank in connection with the preparation, administration, default,
collection, waiver or amendment of any Obligation terms, or in connection with
the Bank’s exercise, preservation, or enforcement of any of its rights,
remedies, or options hereunder, including without limitation, fees of outside
legal counsel or the allocated costs of in-house legal counsel, accounting,
consulting, brokerage or similar professional fees or expenses, and any fees or
expenses associated with travel or other costs relating to any appraisals or
examinations conducted in connection with any Obligation or any collateral
therefor, and the amount of all such expenses shall, until paid, bear interest
at the highest rate applicable to any Obligation (including any default rate)
and be an Obligation secured by any collateral.
 
4.2.         Application of Payments. All payments shall be applied first to the
payment of all fees, expenses and other amounts due to the Bank (excluding
principal and interest), then to accrued interest, and the balance on account of
outstanding principal; provided, however, that after an Event of Default,
payments will be applied to the Obligations as the Bank determines in its sole
discretion.
 
4.3.         Default Interest Rate. Upon a Default (whether or not the Bank has
accelerated payment of the Obligations), or after maturity or after judgment has
been rendered with respect to any of the Obligations, the unpaid principal of
all Obligations shall, at the option of the Bank, bear interest at a rate up to
five (5) percentage points per annum greater than that which would otherwise be
applicable.
 
4.4.         Late Payment Fees. If the entire amount of any required principal
and/or interest is not paid in full under any of the Loan Documents within ten
(10) days after the same is due, the Borrower shall pay to the Bank a late fee
up to five percent (5%) of the required payment.

 
10

--------------------------------------------------------------------------------

 

4.5.         Prepayments Upon Default. If by reason of an Event of Default the
Bank elects to declare the Obligations to be immediately due and payable, then
any charge owing upon prepayment with respect to the Obligations shall become
due and payable in the same manner as though the Borrower had exercised a right
of prepayment.
 
4.6.         Obligations Related to Hedging Contracts.  In the event that the
Borrower enters into any Hedging Contracts with the Bank or any of its
affiliates, any costs incurred by the Bank or its affiliates in connection
therewith, including without limitation any interest, expenses, fees, premiums,
penalties, or other charges associated with any obligations undertaken by the
Bank or its affiliates to hedge or offset the Bank’s or its affiliates’
obligations pursuant to such agreement, or the termination of any such
obligations, shall be (i) deemed additional interest and/or a related expense
(to be determined in the sole discretion of the Bank) and due as part of the
Obligations and secured by all collateral and otherwise therefor to the full
extent thereof, and included in any judgment in any proceeding instituted by the
Bank.
 
ARTICLE V. COLLATERAL AND GUARANTEES
 
5.1.         Security Interests. As collateral for all Obligations, the Borrower
shall grant to the Bank a security interest and lien in all assets of the
Borrower, including without limitation goods, machinery, equipment, furniture,
fixtures, vehicles, accounts, inventory, chattel paper, interests in leases and
property under lease, intellectual property and proprietary interests,
documents, instruments, and general intangibles. Such security interests shall
be first liens on such assets, which shall not be otherwise encumbered except as
specified on Schedule 5.1(a) attached hereto and made a part hereof.  Without
limiting the generality of the foregoing, the Bank shall have a first priority
security interest on all business assets of the Borrower and a first priority
security interest on the equipment listed on Schedule 5.1(b) attached hereto.
 
5.2.         Guarantees. The Borrower shall cause each Guarantor to provide an
unconditional, unlimited guarantee of the Obligations.  As security for the
aforementioned guarantees, the Guarantors shall each grant to the Bank a
security interest and lien in all of their respective assets, including without
limitation goods, machinery, equipment, furniture, fixtures, vehicles, accounts,
inventory, chattel paper, interests in leases and property under lease,
intellectual property and proprietary interests, documents, instruments, and
general intangibles. Such security interests shall be first liens on such assets
(to the extent not otherwise encumbered as specified on Schedule 5.2 attached
hereto), which shall not be otherwise encumbered except as specified on Schedule
5.2 attached hereto and made a part hereof.
 
5.3.         Landlord Waivers. The Borrower shall deliver to the Bank a waiver
from each landlord of premises on which the Bank’s collateral is located and
that is not owned by the Borrower.
 
ARTICLE VI. REPRESENTATIONS OF THE BORROWER
 
The Borrower and the Guarantors represent and warrant to the Bank as follows:
 
6.1.         Organization and Power. The Borrower and the Guarantors are duly
organized, validly existing and in good standing under the laws of their
respective jurisdictions of formation, and each is duly qualified to transact
business and in good standing in all states in which it is required to qualify
or in which failure to qualify could have a Material Adverse Effect. The
Borrower and each Guarantor has full power and authority to own its properties,
to carry on their business as now being conducted, to execute, deliver and
perform the Loan Documents, and to consummate the transactions contemplated
thereby. The Borrower and each Guarantor has no Subsidiaries or Affiliates
except those listed on Schedule 6.1 attached hereto.

 
11

--------------------------------------------------------------------------------

 
 
6.2.         Proceedings of the Borrower and the Guarantors. All necessary
action on the part of the Borrower and each Guarantor, including shareholder and
membership approval to the extent required, relating to authorization of the
execution and delivery of the Loan Documents, and the performance of the
Obligations of the Borrower and the Guarantors thereunder has been taken. The
Loan Documents constitute legal, valid and binding obligations of the Borrower
and the Guarantors, enforceable in accordance with their respective terms. The
Borrower and the Guarantors have no defenses, offsets, claims, or counterclaims
with respect to their respective obligations arising under the Loan Documents.
The execution and delivery by the Borrower and the Guarantors of the Loan
Documents, and the performance by the Borrower and the Guarantors of the Loan
Documents, will not violate any provision of law or the Borrower’s or any
Guarantor’s Certificate of Incorporation or By-laws, or organizational or other
documents or agreements. The execution, delivery and performance of the Loan
Documents, and the consummation of the transactions contemplated thereby will
not violate, be in conflict with, result in a breach of, or constitute a default
under any agreement to which either the Borrower or any Guarantor is a party or
by which any of its or his properties is bound, or any order, writ, injunction,
or decree of any court or governmental instrumentality, and will not result in
the creation or imposition of any lien, charge or encumbrance upon any of its or
his properties, other than those created by the Loan Documents in favor of the
Bank.
 
6.3.         Capitalization. All of the outstanding shares or membership
interests, as applicable, and other equity interests of the Borrower and the
Guarantors are duly authorized, validly issued, and fully paid. There is no
existing contract, debenture, security, right, option, warrant, call or similar
commitment of any character calling for or relating to the issuance of, purchase
or receipt of, or redemption or retirement of any other equity interests of the
Borrower.
 
6.4.         Litigation.  There is no action, suit or proceeding at law or in
equity or by or before any governmental instrumentality or other agency pending
or, to the knowledge of the Borrower or the Guarantors, threatened against or
affecting the Borrower or any Guarantor that brings into question the legality,
validity or enforceability of the Loan Documents or the transactions
contemplated thereby or that, if adversely determined, would have a Material
Adverse Effect, other than those described in Schedule 6.4 attached hereto.
 
6.5.         Financial Statements. All financial statements furnished by the
Borrower and each Guarantor to the Bank are complete and correct, have been
prepared in accordance with GAAP consistently applied throughout the periods
indicated, and fairly present the financial condition of the Borrower and each
Guarantor, as of the respective dates thereof and the results of its or his
operations for the respective periods covered thereby.
 
6.6.         Adverse Changes. Since the most recent financial statements
described in Section 6.5 hereof there has been no Material Adverse Effect.

 
12

--------------------------------------------------------------------------------

 

6.7.         Taxes. The Borrower and each Guarantor has filed or caused to be
filed when due all federal tax returns and all state and local tax returns that
are required to be filed, and have paid or caused to be paid all taxes as shown
on said returns or any assessment received. The tax returns of the Borrower and
each Guarantor are not being audited on the date of this Agreement and neither
the Borrower nor any Guarantor has been notified of any intention by any taxing
authority to conduct such an audit.
 
6.8.         Properties. The Borrower and each Guarantor has undisturbed
peaceable possession under all leases under which it is operating, none of which
contain unusual or burdensome provisions that have or may have a Material
Adverse Effect, and all such leases are in full force and effect.
 
6.9.         Indebtedness. Except as disclosed in the most recent financial
statements referred to in Section 6.5 hereof, the Borrower and each Guarantor
has no Debt, other than trade payables not yet due incurred in the ordinary
course of business, and those listed on Schedules 5.1 and 5.2 attached hereto,
respectively.
 
6.10.       Franchise; Permits. The Borrower and each Guarantor has all
franchises, permits, licenses and other authority as are necessary to enable the
Borrower and/or such Guarantor to conduct its, his or their businesses as now
being conducted, and is not in default under any such franchise, permit, license
or authority.
 
6.11.       ERISA. No action, event, or transaction has occurred that could give
rise to a lien or encumbrance on the assets of the Borrower or any Guarantor as
a result of the application of relevant provisions of ERISA, and the Borrower
and each Guarantor is in material compliance with all requirements of
ERISA.  Neither the Borrower, any Guarantor, nor any member of its or their
Controlled Group maintains, contributes, or has any liability under (or with
respect to) any pension plan, whether or not terminated.  No pension plan
maintained by the Borrower or any Guarantor or any member of its or their
Controlled Group or to which such person has an obligation to contribute, or
with respect to which such employer has any liability, has any material
“unfunded liability” (i.e. accrued liabilities in excess of the fair market
value of its assets).
 
6.12.       Margin Securities. No proceeds of the Obligations have been or will
be used for the purpose of purchasing or carrying Margin Securities as defined
in Regulation U of the Federal Reserve Board.
 
6.13.       Compliance With Law. Neither the Borrower nor any Guarantor is in
violation of any laws, ordinances, governmental rules, requirements, or
regulations to which it or he is subject which violation might have a Material
Adverse Effect. The Borrower and each Guarantor have obtained and is in
compliance with all licenses, permits, franchises, and governmental
authorizations necessary for the ownership of his or its properties and the
conduct of his or its businesses, for which failure to comply could have a
Material Adverse Effect.
 
6.14.       Environmental Matters. To the best of the Borrower’s and each
Guarantor’s knowledge:

 
13

--------------------------------------------------------------------------------

 

(a)           neither the Improvements nor any property adjacent to the
Improvements is being used for, and neither the Borrower nor any Guarantor is
engaged in, the storage, treatment, generation, transportation, processing,
handling, production or disposal of any Hazardous Substance except in compliance
with all Environmental Laws;
 
(b)           underground storage tanks are not located on the Improvements
except in compliance with all Environmental Laws;
 
(c)           the soil, subsoil, bedrock, surface water and groundwater of the
Improvements are free of any Hazardous Substances;
 
(d)           since the occupancy of the Improvements by the Borrower or any
Guarantor, there has been no Release, nor is there the threat of a Release of
any Hazardous Substance on, at or from the Improvements or any property adjacent
to or within the immediate vicinity of the Improvements which through soil,
subsoil, bedrock, surface water or groundwater migration could come to be
located on the Improvements, and neither the Borrower nor any of the Guarantors
has received any form of notice or inquiry from any federal, state or local
governmental agency or authority, any operator, tenant, subtenant, licensee or
occupant of the Improvements or any property adjacent to or within the immediate
vicinity of the Improvements or any other person with regard to a Release or the
threat of a Release of any Hazardous Substance on, at or from the Improvements
or any property adjacent to the Improvements;
 
(e)           all Environmental Permits relating to the Borrower and the
Guarantors in connection with their respective operations on or within the
Improvements have been obtained and are in full force and effect, and no event
has occurred with respect to the Borrower, any Guarantor or the Improvements
which, with the passage of time or the giving of notice, or both, would
constitute a violation of any applicable Environmental Law or non-compliance
with any Environmental Permit; there are no agreements, consent orders, decrees,
judgments, license or permit conditions or other orders or directives of any
federal, state or local court, governmental agency or authority relating to the
past, present or future ownership, use, operation, sale, transfer or conveyance
of the Improvements which require any change in the present condition of the
Improvements or any work, repairs, construction, containment, clean up,
investigations, studies, removal or other remedial action or capital
expenditures with respect to the Improvements; and
 
(f)           there are no actions, suits, claims or proceedings, pending or
threatened, which could cause the incurrence of expenses or costs of any name or
description or which seek money damages, injunctive relief, remedial action or
any other remedy that arise out of, relate to or result from (i) a violation or
alleged violation by the Borrower or any Guarantor of any applicable
Environmental Law or non-compliance or alleged non-compliance with any
Environmental Permit, (ii) the presence of any Hazardous Substance or a Release
or the threat of a Release of any Hazardous Substance on, at or from the
Improvements or any property adjacent to or within the immediate vicinity of the
Improvements as a result of the operations of the Borrower and/or any Guarantor
therein or (iii) exposure to any Hazardous Substance to the extent the same
arises from the Improvements or business or operations of the Borrower or the
Guarantors.

 
14

--------------------------------------------------------------------------------

 

6.15.       Patents, Trademarks and Authorizations. The Borrower and each
Guarantor owns or possesses all patents, trademarks, service marks, trade names,
copyrights, licenses, authorizations, and all rights with respect to the
foregoing, necessary to the conduct of its businesses as now conducted without
any material conflict with the rights of others. All of the Borrower’s and
Guarantors’ patents, trademarks, and service marks are listed on Schedule 6.15
attached hereto.
 
6.16.       Contracts and Agreements. Neither the Borrower nor any Guarantor is
a party to any contract or agreement that has or can reasonably be expected to
have a Material Adverse Effect, and the Borrower and each Guarantor is in
compliance in all material respects with all contracts and agreements to which
each is a party.
 
6.17.       USA PATRIOT Act.  The Borrower and the Guarantors have provided,
sufficiently in advance of the date of this Agreement, all documentation and
other information reasonably requested by the Bank under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the United States PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “PATRIOT Act”) including, without limitation,
information such as the name, address and tax identification number, if any, of
the Borrowers that allows the Bank to identify the Borrower and the Guarantors
in accordance with the PATRIOT Act.
 
ARTICLE VII. CONDITIONS OF LENDING
 
The following conditions must be satisfied before the Bank shall have any
obligation to make any advance under this Agreement:
 
7.1.         Representations and Warranties. The representations and warranties
of the Borrower and the Guarantors contained herein shall be true and correct as
of the date of making of each such advance, with the same effect as if made on
and as of such date.
 
7.2.         No Defaults. There shall exist no Default at the time each advance
is made.
 
7.3.         Performance. The Borrower and each Guarantor shall have performed
and complied with all agreements and conditions required to be performed or
complied with by it prior to or at the time the advance is made.
 
7.4.         Opinion of Counsel. Upon the request of the Bank, the Borrower
shall have delivered an opinion of its counsel, dated the date of the advance,
in form and substance reasonably satisfactory to the Bank.
 
7.5.         Documents to be Delivered. The Borrower and each Guarantor shall
have delivered to the Bank all security agreements, guarantees, and any other
documents necessary or desirable in connection with this Agreement, including
the requirements of ARTICLE VIII hereof. All notes evidencing the Obligations
shall have been delivered to the Bank at the time of the making of the
respective loans.
 
7.6.         Certified Resolutions. Each of the Borrower and the Guarantors
shall have delivered a certificate of its corporate secretary or other duly
appointed officer certifying, as of the date of the first advance, resolutions
duly adopted by the Board of Directors, or Shareholders of the Borrower and the
Guarantors, as applicable, authorizing the execution, delivery and performance
of the Loan Documents, and the consummation of the transactions contemplated
thereby, which resolutions shall remain in full force and effect so long as any
of the Obligations are outstanding or any commitment to lend exists under this
Agreement or the Loan Documents.

 
15

--------------------------------------------------------------------------------

 
 
7.7.         Fees and Taxes. The Borrower shall have paid all filing fees,
taxes, and assessments related to the borrowings and the perfection of any
interests in collateral security required hereunder.
 
7.8.         Insurance. The Borrower and each Guarantor shall have delivered
evidence satisfactory to the Bank of the existence of insurance required hereby.
 
7.9.         Organizational Documents. The Borrower and each Guarantor shall
have delivered to the Bank a copy of its then-effective Certificate of
Incorporation and By-laws, d/b/a certificates, and other organizational
documents and instruments, or a written certificate that such documents and
instruments have not been changed or amended since the last advance to the
Borrower pursuant to the terms of this Agreement.
 
7.10.       Other Documents and Agreements. On or before the date of this
Agreement, the Borrower shall have delivered such other documents, instruments,
and agreements as the Bank and its legal counsel may require in connection with
the transactions contemplated hereby.
 
7.11.       Financial Statements. On or before the date of this Agreement, the
Borrower and each Guarantor shall have delivered to the Bank a copy of his or
its federal income tax return  and the Borrower’s most recent consolidated
monthly financial statement.
 
7.12.       Certificates of Good Standing. On or before the date of this
Agreement the Borrower and each Guarantor shall have delivered to the Bank
certificates of good standing from appropriate state or provincial officials to
the effect that the Borrower or such Guarantor is in good standing in the state
of its formation as well as in all other states or provinces in which
qualification is necessary for the Borrower or such Guarantor to carry on its
business in such states or provinces.
 
7.13.       Environmental Reports.  The Bank may require at any time, at the
Borrower’s expense, a written report of a site assessment and environmental
audit in scope, form and substance satisfactory to the Bank, prepared by an
independent, competent and qualified engineer selected by the Bank, in the
Bank’s sole and unfettered discretion, showing that the engineer made all
appropriate inquiry consistent with good commercial and customary practice, that
no evidence or indication came to light which would suggest there was a Release
involving the Improvements which would necessitate an environmental response
action and that the Improvements comply with and do not deviate from, all
applicable Environmental Laws and Environmental Permits.
 
7.14.       Stock Purchase Agreement. The Borrower shall have consummated the
transactions contemplated by that certain Stock Purchase Agreement, dated
February 12, 2010, by and between the Borrower and Document Security Systems,
Inc.  The Stock Purchase Agreement shall be in a form and substance satisfactory
to the Bank.

 
16

--------------------------------------------------------------------------------

 

7.15.       Landlord Waivers.   Except as set forth on Schedule 7.15 attached
hereto, on or before the date of this Agreement, the Borrower and each Guarantor
shall deliver to the Bank a waiver from each landlord of premises on which any
collateral for the Obligations or the Guarantees is located and which is not
owned by the Borrower or a Guarantor, as applicable, as required by Section 5.3
hereof, which waiver is in form and substance satisfactory to the Bank.
 
7.16.       Anti-Terrorism Laws.  On or before the date of this Agreement, there
shall have been delivered to the Bank, to the extent requested by the Bank, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act (unless previously delivered).
 
ARTICLE VIII.AFFIRMATIVE COVENANTS OF THE BORROWER
 
Any affirmative covenant of the Borrower contained herein shall also be deemed
to include an affirmative covenant of any Affiliate of the Borrower.  So long as
any Obligations to the Bank shall be outstanding or this Agreement remains in
effect, unless the Bank otherwise consents in writing:
 
8.1.         Financial Statements.
 
(a)           The Borrower shall furnish to the Bank as soon as available, but
in no event later than 120 days following the fiscal year end of any year in
which this Agreement remains in effect, annual financial statements of the
Borrower in reasonable detail satisfactory to the Bank prepared in accordance
with GAAP reviewed by an independent certified public accountant satisfactory to
the Bank. Said financial statements shall include at least a balance sheet and a
statement of profit and loss, and shall be accompanied by (i) a schedule showing
computation of financial covenants, (ii) a copy of any management letter
prepared by the Borrower’s accountants, and (iii) a certificate of the Chief
Financial Officer of the Borrower to the effect that no Default has occurred.
 
(b)           The Borrower shall furnish to the Bank unaudited financial
statements not more than 45 days after the close of each quarter of its fiscal
year. Said statements shall be in reasonable detail satisfactory to the Bank,
shall be prepared in accordance with GAAP, and shall include at least a balance
sheet, a statement of profit and loss, and a schedule showing computation of
financial covenants. Said financial statements shall be certified to be true and
correct to the best knowledge of the Chief Financial Officer of the Borrower.
Such financial statements shall be accompanied by a certificate of the Chief
Financial Officer of the Borrower to the effect that no Default has occurred.
 
(c)           As soon as available, but in no event later than 120 days
following the fiscal year end of any year in which this Agreement remains in
effect, the Borrower shall deliver to the Bank an aging of accounts receivable
and an aging of accounts payable for the Borrower.  Said information shall be
certified to be true and correct to the best knowledge of a duly authorized
officer of the Borrower, with such knowledge necessary to make such
certification.
 
(d)           As soon as available, but in no event later than 30 days following
the fiscal year end of any year in which this Agreement remains in effect, the
Borrower shall deliver to the Bank a report of all inventory of the Borrower
during such fiscal year.  Said information shall be certified to be true and
correct to the best knowledge of a duly authorized officer of the Borrower, with
such knowledge necessary to make such certification.

 
17

--------------------------------------------------------------------------------

 
 
(e)           Within 30 days following its fiscal year end, the Borrower shall
provide to the Bank projections for the succeeding year, including quarterly
profit and loss statements, balance sheets, and cash flow statements, for each
of the Borrower and its Parents, Subsidiaries and Affiliates.
 
(f)           Within 45 days of the end of each quarter, the Borrower shall
provide to the Bank a compliance certificate on the Bank’s standard form, as
provided to the Borrower.
 
8.2.         Other Reports and Inspections. Furnish to the Bank such additional
information, reports, or financial statements as the Bank may, from time to
time, reasonably request. The Borrower shall permit or cause to be permitted any
person designated by the Bank to inspect the property, assets, and books of the
Borrower and each Guarantor at reasonable times and, prior to an Event of
Default, upon reasonable notice, and shall discuss its affairs, finances, and
accounts at reasonable times with the Bank from time to time as often as may be
reasonably requested.
 
8.3.         Taxes. Pay and discharge all taxes, assessments, levies, and
governmental charges upon the Borrower and the Guarantors, and their income and
property, prior to the date on which penalties are attached thereto; provided,
however, that the Borrower and each Guarantor may in good faith contest any such
taxes, assessments, levies, or charges so long as such contest is diligently
pursued, appropriate reserves are reflected on the Borrower’s financial
statements, and no lien or execution exists or is levied against any of the
Borrower’s or such Guarantor’s assets related to the contested items.
 
8.4.         Insurance. Maintain or cause to be maintained insurance, of kinds
and in amounts satisfactory to the Bank, with responsible insurance companies on
all of its real and personal properties in such amounts and against such risks
as are prudent, including but not limited to, full-risk extended coverage hazard
insurance to the full insurable value of real property (co-insurance not being
permitted without the prior written consent of the Bank), all-risk coverage for
personal property, business interruption or loss of rents coverage, worker’s
compensation insurance, and comprehensive general liability and products
liability insurance. The Borrower also shall maintain flood insurance covering
any of its real properties located in flood zones. The Borrower and each
Guarantor shall provide to the Bank, no less often than annually and upon its
request, a detailed list and evidence satisfactory to the Bank of its insurance
carriers and coverage and shall obtain such additional insurance as the Bank may
reasonably request. Hazard insurance policies for real property shall name the
Bank as mortgagee, and for personalty, additional insured, as its interests may
appear. All policies shall provide for at least thirty (30) days’ prior notice
of cancellation to the Bank.
 
8.5.         Existence. Cause to be done all things necessary to preserve and to
keep in full force and effect its existence, rights, and franchises and to
comply in all material respects with all valid laws and regulations now in
effect or hereafter promulgated by any properly constituted governmental
authority having jurisdiction.

 
18

--------------------------------------------------------------------------------

 
 
8.6.         Maintenance of Properties. At all times maintain, preserve,
protect, and keep its property used or useful in conducting its business, in
good repair, working order, and condition and, from time to time, make all
needful and proper repairs, renewals, replacements, betterments, and
improvements thereto, so that the business carried on may be properly and
advantageously conducted at all times.
 
8.7.         Material Changes; Judgments. Notify the Bank immediately of any
Material Adverse Effect and of the filing of any suits, judgments, or liens
which, if adversely determined, could have a Material Adverse Effect. The
Borrower also shall notify the Bank immediately of any change in the name,
identity, or organizational structure of the Borrower or any Guarantor, or any
change in any equity or ownership interest in the Borrower or any Guarantor
other than Document Security Systems, Inc.  The Borrower shall notify the Bank
immediately of any Change of Control in Document Security Systems, Inc.
 
8.8.         Environmental Compliance.
 
(a)           Comply with all applicable Environmental Laws and shall obtain and
comply with all Environmental Permits;
 
(b)           promptly provide the Bank with a copy of all notifications which
it gives or receives with respect to any past or present Release or the threat
of a Release of any Hazardous Substance on, at or from the Improvements or any
property adjacent to the Improvements or by the Borrower or any Guarantor;
 
(c)           at all times allow the Bank and its officers, employees, agents,
representatives, contractors and subcontractors reasonable access after
reasonable prior notice to the Improvements for the purposes of ascertaining
compliance with Environmental Laws and site conditions, including, but not
limited to, subsurface conditions;
 
(d)           deliver promptly to the Bank: (i) copies of any documents received
from the United States Environmental Protection Agency, or any state, county or
municipal environmental or health agency concerning the Borrower’s or any
Guarantor’s operations or the Improvements; and (ii) copies of any documents
submitted by the Borrower or any Guarantor to the United States Environmental
Protection Agency or any state, county or municipal environmental or health
agency concerning its operations or the Improvements; and
 
(e)           if at any time the Bank obtains any reasonable evidence or
information which suggests that a material potential environmental problem may
exist with respect to the Borrower, any Guarantor, or the Improvements, at the
Bank’s request provide to the Bank a full or supplemental environmental
inspection and audit report of a scope and level of detail satisfactory to the
Bank be prepared by an environmental engineer or other qualified person
acceptable to the Bank at the Borrower’s expense. If such audit report indicates
the presence of any Hazardous Substance or a Release or the threat of a Release
of any Hazardous Substance by the Borrower or on, at or from the Improvements,
the Borrower shall promptly undertake and diligently pursue to completion all
necessary, appropriate and/or legally required investigative, containment,
removal, clean up and other remedial actions, using methods recommended by the
engineer or other person who prepared said audit report and acceptable to the
appropriate federal, state and local agencies or authorities.

 
19

--------------------------------------------------------------------------------

 
 
8.9.         ERISA Compliance. Comply in all material respects ERISA and
regulations and interpretations related thereto.
 
8.10.       Franchises/Permits/Laws. Preserve and keep in full force and effect
all franchises, permits, licenses, and other authority as are necessary to
enable it to conduct its business as being conducted on the date of this
Agreement and comply in all material respects with all laws, the provisions of
regulations, and requirements now in effect or hereafter promulgated by any
properly constituted governmental authority having jurisdiction over it.
 
8.11.       Payments. Make all payments as and when required by the Loan
Documents.
 
8.12.       Deposits/Bank Services. The Borrower and each Guarantor shall
maintain all of its main depository accounts at the Bank.
 
8.13.       Shareholder and Officer Loans. The Borrower shall provide to the
Bank subordination agreements in form satisfactory to the Bank covering any
loans to the Borrower from, or other obligations of the Borrower to, its
Subsidiaries, Affiliates and shareholders, officers, or members in existence
from time to time.
 
8.14.       Affiliate Guarantors.  The Borrower shall cause each and every
Guarantor to continue to provide and unconditional, unlimited Guaranty of the
Obligations.
 
8.15.       Landlord Waivers.  To the extent not delivered on or before the date
hereof, the Borrower shall, and shall cause each Guarantor to, deliver to the
Bank a waiver from each landlord of premises on which any collateral for the
Obligations or the Guarantees is located and which is not owned by the Borrower
or a Guarantor, as applicable, as required by Section 5.3 hereof, which waiver
is in form and substance satisfactory to the Bank on or before the later of
August 1, 2011 and the date on which any collateral for the Obligations is
located on such premises.
 
8.16.       Franchise Tax Searches.  On or before August 1, 2011, the Borrower
shall furnish to the Bank a franchise tax search in each jurisdiction in which
the Borrower or any Guarantor is organized or is qualified to do business as a
foreign entity, which franchise tax search shall indicate that the Borrower or
such Guarantor, as applicable, has filed and paid all franchise tax due and
owing in such jurisdiction.
 
8.17.       Foreign Qualification.  On or before August 1, 2011, the Borrower
shall furnish to the Bank proof, in form and substance satisfactory to the Bank,
that Plastic Printing Professionals, Inc. is duly qualified to conduct business
as a foreign corporation in the State of California.
 
ARTICLE IX. NEGATIVE COVENANTS OF THE BORROWER
 
So long as any Obligations shall be outstanding, or this Agreement shall remain
in effect, unless the Bank otherwise consents in writing, the Borrower shall
not, directly or indirectly:

 
20

--------------------------------------------------------------------------------

 
 
9.1.         Indebtedness. Create, incur, assume, or allow to exist, voluntarily
or involuntarily, any Debt, excluding only (i) Obligations to the Bank, (ii)
Debt described in Schedule 9.1 attached hereto and made a part hereof, and (iii)
Debt to which the Bank consents in writing.
 
9.2.         Mortgages, Liens, and Encumbrances. Create, incur, assume, or allow
to exist, voluntarily or involuntarily, any capitalizable lease, mortgage,
security interest, pledge, lien or other encumbrance of any kind (including the
charge upon property purchased under conditional sales or other title retention
agreements) covering any of its property or assets, whether now owned or
hereafter acquired, excluding only (i) interests held by the Bank, (ii)
encumbrances described in Schedule 9.2 attached hereto, and (iii) obligations
and interests to which the Bank consents in writing.
 
9.3.         Contingent Liabilities. (i) Assume, guarantee, endorse,
contingently agree to purchase, or otherwise become liable in any manner upon
any obligation, contingent or otherwise, whether funded or current except for
endorsement of negotiable instruments for deposit, collection, or similar
transactions in the ordinary course of business, (ii) guarantee the dividends,
of any person, firm, corporation, or other entity, or (iii) become the general
partner in any partnership.
 
9.4.         Loans and Investments. Make any loan or advance to, or any
investment in, any person, firm, joint venture, corporation or other entity
whatsoever, except short-term investments in certificates of deposit of
financial institutions and similar investments made in the ordinary course of
business.
 
9.5.         Mergers Sales and Acquisitions/Change in Ownership Interests. (i)
Enter into any merger or consolidation, (ii) acquire all or substantially all
the stock or other ownership interests or assets of any person, firm, joint
venture, corporation, or other entity, (iii) sell, lease, transfer, or otherwise
dispose of any material portion of its assets except in the ordinary course of
business, or (iv) allow any change in the ownership, legal or equitable, of its
shareholder, membership or other equity interests or allow a Change in Control
of Document Security Systems, Inc.
 
9.6.         Amendments. Allow the amendment or modification of its governing
documents and agreements in any material respect without the prior written
consent of the Bank.
 
9.7.         Distributions. Make any Distributions or apply any of its property
or assets to Distributions or set apart any sum or asset for the purpose of
Distributions without the explicit written consent of the Bank, such consent to
be exercised in the Bank’s sole discretion.  Notwithstanding the foregoing, if
the Borrower is in compliance with all covenants and reporting requirements
herein and is not in default under any Loan Documents, the Borrower shall be
permitted to make a distribution to Document Security Systems, Inc. in the
amount of any excess of revenues over expenses, based on a budget agreed to
between the Borrower and the Bank.

 
21

--------------------------------------------------------------------------------

 

9.8.         Material Changes. Allow to occur, voluntarily or involuntarily: (a)
any change in the character of its business, or in the nature of its operations
as carried out on at the Original Loan Date that in each case or in the
aggregate has or could reasonably be expected to have a Material Adverse Effect,
(b) any change in its respective key management personnel unless reasonably
qualified replacements in such management personnel are made within ninety (90)
days, (c) except as a result of force majeure, material damage to, or loss,
theft, or destruction of the Borrower’s property, whether or not insured, if any
such event or circumstance could reasonably be expected to have a Material
Adverse Effect, or (d) any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than fifteen (15) consecutive Business Days, the cessation or substantial
curtailment of revenue producing activities at any facility of the Borrower if
any such event or circumstance could reasonably be expected to have a Material
Adverse Effect.
 
9.9.         Compensation. Compensate any person or entity, including without
limitation salaries, bonuses, consulting fees, or otherwise, in excess of
amounts reasonably related to services rendered to it.
 
9.10.       Judgments. Allow to exist any judgments against it in excess of
$25,000 which are not fully covered by insurance or for which an appeal or other
proceeding for the review thereof shall not have been taken and for which a stay
of execution pending such appeal shall not have been obtained.
 
9.11.       Margin Securities. Allow any portion of the proceeds of the
Obligations to be used, in whole or in part, for the purpose of purchasing or
carrying any “margin stock” as such term is defined in Regulation U of the Board
of Governors of the Federal Reserve.
 
9.12.       Asset Transfer and Affiliate Loans.  The Borrower shall not (a)
distribute, transfer or convey any asset or property of the Borrower to any
Affiliate or Subsidiary or (b) make any loan or extend any other credit
accommodation to any Affiliate or Subsidiary.  The Borrower shall not permit any
Guarantor, without the express written consent of the Bank, such consent to be
in the sole discretion of the Bank, to (y) distribute, transfer or convey any
asset or property of such Guarantor to any Affiliate except the Borrower or
another Guarantor or (z) make any loan or extend any other credit accommodation
to any Affiliate except the Borrower or another Guarantor.
 
9.13.       Loans or Advances.  The Borrower shall not make any loans or
advances (“Individual Loans”) to any individual, partnership, corporation,
limited liability company, trust or other organization or person, including
without limitation, its officers and employees; provided, however, that the
Borrower may make advances to its employees, including its officers, with
respect to expenses incurred or to be incurred by such employees in the ordinary
course of business which expenses are reimbursable by the Borrower; and provided
further, however, that the Borrower may extend credit in the ordinary course of
business in accordance with customary trade practices.
 
It is hereby expressly greed that, except to the extent expressly provided
herein, the provisions of this Article IX shall not be applicable to any
Guarantor.
 
ARTICLE X. FINANCIAL COVENANTS
 
So long as any Obligations to the Bank shall be outstanding or this Agreement
remains in effect, unless the Bank otherwise consents in writing, the Borrower
shall:

 
22

--------------------------------------------------------------------------------

 
 
10.1.       Minimum Fixed Charge Coverage Ratio. On a consolidated basis,
maintain a minimum Fixed Charge Coverage Ratio of 1.15 to 1.0, reported on a
rolling four quarter basis commencing with the quarter ending September 31, 2011
according to GAAP.
 
10.2.       Maximum Total Liabilities to Tangible Net Worth Ratio. Maintain at
all times a maximum Total Liabilities to Tangible Net Worth ratio of 3.0 to 1.0,
reported on a rolling four quarter basis commencing with the quarter ending
September 31, 2011 according to GAAP.
 
10.3.       Current Ratio.  Maintain at all times a Current Ratio of 1.25 to
1.0, reported on a rolling four quarter basis commencing with the quarter ending
March 31, 2010.
 
ARTICLE XI. DEFAULTS
 
11.1.       Defaults.  The following events shall constitute “Events of Default”
under this Agreement.
 
(a)           Nonpayment. Failure of the Borrower or any Guarantor to make any
payment of any type under the terms of the Loan Documents within five (5) days
after the same becomes due and payable.
 
(b)           Performance. Failure of the Borrower or any Guarantor to observe
or perform any condition, covenant or term of the Loan Documents; provided,
however, that if such failure occurs under ARTICLE VIII and is susceptible to
cure an Event of Default shall not occur unless such failure is not cured within
fifteen (15) days after the Bank gives the Borrower notice of same.
 
(c)           Other Obligations and Cross Default. Failure of the Borrower or
any Guarantor to observe or perform any other condition, covenant, or term of
any other agreement with the Bank, including without limitation, any Hedging
Contracts or other documents or agreements giving rise to Hedging Obligations
after any applicable cure or grace period related thereto, or default by the
Borrower or any Guarantor under any agreement involving borrowed money or the
like, or any other material agreement with any third person or entity.  Without
limiting the foregoing, if the Borrower or any Guarantor shall default in the
payment of principal or interest due and owing upon any obligation for borrowed
money, beyond any grace period provided with respect thereto, or in the
performance or observance of any other agreement, term or condition contained in
any agreement under which such obligation is created, and the effect of such
default is to allow the acceleration of the maturity of such indebtedness or to
permit the holder thereof to cause such indebtedness to become due prior to its
stated maturity, then, in such event, the Borrower and each Guarantor covenants
and agrees that any such default shall cause a Default under every obligation
owed by the Borrower and each Guarantor to the Bank.
 
(d)           Representations. Failure of any representation or warranty made by
the Borrower or any Guarantor in connection with the execution and performance
of this Agreement, or any certificate of officers pursuant hereto, to be
truthful, accurate or correct in all material respects.
 
(e)           Financial Difficulties. Financial difficulties of the Borrower or
any Guarantor as evidenced by:

 
23

--------------------------------------------------------------------------------

 
 
(i)           any admission in writing of inability to pay debts as they become
due; or
 
(ii)          the filing of a voluntary or involuntary petition in bankruptcy,
or under any chapters of the Bankruptcy Code, or under any federal or state
statute providing for the relief of debtors; or
 
(iii)         making an assignment for the benefit of creditors; or
 
(iv)         consenting to the appointment of a trustee or receiver for all or a
major part of any of its property; or
 
(v)          the entry of a court order appointing a receiver or a trustee for
all or a major part of its property;
 
(vi)         the occurrence of any event, action, or transaction that could give
rise to a lien or encumbrance on the assets of the Borrower or any Guarantor as
a result of application of relevant provisions of ERISA; or
 
(vii)        the occurrence of any Forfeiture Action.
 
(f)           Material Change. Change in the Borrower’s or any Guarantor’s
business or operations, including but not limited to a Change in Control of
Document Security Systems, Inc., or in any factor affecting the Borrower’s or
any Guarantor’s business or operations, or regarding any obligation or agreement
of the Borrower or any Guarantor, or in the financial condition of the Borrower
or any Guarantor or in the collateral for the Borrower’s Obligations or the
Guarantees, or any other condition affecting the Borrower or any Guarantor, in
each case by reason of which the Bank reasonably believes the Borrower’s ability
to timely repay any Obligations to the Bank is materially impaired.
 
11.2.       Remedies. If any one or more Events of Default listed in Sections
11.1(e)(ii) through 11.1(e)(v) occur, (i) any further commitments or obligations
of the Bank shall be deemed to be automatically and without need for further
action terminated, and (ii) all Obligations of the Borrower to the Bank,
automatically and without need for further action, shall become forthwith due
and payable without presentment, demand, protest, or other notice of any kind,
all of which are hereby expressly waived. If any one or more Events of Default
other than those listed in Sections 11.1(e)(ii) through 11.1(e)(v) occur, the
Bank may, at its option, take either or both of the following actions at the
same or different times: (i) terminate any further commitments or obligations of
the Bank, and (ii) declare all Obligations of the Borrower to the Bank,
automatically and without need for further action, to be forthwith due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are hereby expressly waived.

 
24

--------------------------------------------------------------------------------

 

In case any such Events of Default shall occur, the Bank shall be entitled to
recover judgment against the Borrower for all Obligations of the Borrower to the
Bank either before, or after, or during the pendency of any proceedings for the
enforcement, of any security interests, mortgages, pledges, or guarantees and,
in the event of realization of any funds from any security or guarantee and
application thereof to the payment of the Obligations due, the Bank shall be
entitled to enforce payment of and recover judgment for all amounts remaining
due and unpaid on such Obligations. The Bank shall be entitled to exercise any
other legal or equitable right which it may have, and may proceed to protect and
enforce its rights by any other appropriate proceedings, including action for
the specific performance of any covenant or agreement contained in this
Agreement and other agreements held by the Bank.
 
If any Default occurs, the Bank or its designee shall have the right, upon
reasonable notice to the Borrower, to enter upon the Borrower’s property and
conduct such tests, investigation and sampling, including but not limited to
installation of monitoring wells, as shall be reasonably necessary for the Bank
to determine whether any disposal of Hazardous Substances has occurred on, at or
near such property. The costs of all such tests, investigations and samplings
shall be considered as additional indebtedness secured by all collateral for the
Obligations and shall become immediately due and payable without notice and with
interest thereon at highest rate then borne by any of the Obligations. The
Borrower agrees that the Bank shall not be liable in any way for the
completeness or accuracy of any Environmental Report or the information
contained therein. The Borrower further agrees that the Bank has no duty to warn
the Borrower or any other person or entity about any actual or potential
environmental contamination or other problem that may have become apparent or
will become apparent to the Bank.
 
ARTICLE XII. MISCELLANEOUS
 
12.1.       Entire Agreement/Waiver. This Agreement and the Loan Documents are
intended by the parties as the final, complete, and exclusive statement of the
transactions evidenced by this Agreement and the Loan Documents. All prior or
contemporaneous promises, agreements, and understandings, whether oral or
written, are deemed to be superseded by this Agreement and the Loan Documents,
and no party is relying on any promise, agreement, or understanding not set
forth in this Agreement and the Loan Documents. This Agreement and the Loan
Documents may not be amended or modified except by a written instrument
describing such amendment or modification executed by the Borrower and the Bank.
 
No delay or failure of the Bank to exercise any right, remedy, power or
privilege hereunder shall impair the same or be construed to be a waiver of the
same or of any Default or an acquiescence therein. No single or partial exercise
of any right, remedy, power or privilege shall preclude other or further
exercise thereof by the Bank. All rights, remedies, powers, and privileges
herein conferred upon the Bank shall be deemed cumulative and not exclusive of
any others available.
 
Any reference to “Credit Agreement” or “Credit Facility Agreement” in the Loan
Documents or any other documents associated with this Agreement or the Credit
Facility Agreement shall hereafter be deemed to mean this Agreement.
 
12.2.       Survival of Representations. All representations and warranties
contained herein shall survive the execution and delivery of this Agreement and
the execution and delivery of other agreements hereunder.

 
25

--------------------------------------------------------------------------------

 
 
12.3.       Setoff. The Borrower and the Guarantors hereby grant to the Bank a
continuing lien, security interest, and right of set off as security for the
Obligations, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Bank or any entity under the control of
the Bank and its successors and assigns or in transit to any of them. At any
time without demand or notice (any such notice being expressly waived by the
Borrower and each Guarantor), the Bank may set off the same or any part thereof
and apply the same to any Obligation of the Borrower and any Guarantor even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations. ANY AND ALL RIGHTS TO REQUIRE THE BANK TO EXERCISE ITS RIGHTS
OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SET OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS,
OR OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR ARE HEREBY KNOWINGLY,
VOLUNTARILY, AND IRREVOCABLY WAIVED.
 
12.4.       Notices. Any notice or demand upon any party hereto shall be deemed
to have been sufficiently given or served for all purposes hereof when delivered
in person, one day after delivery to a nationally recognized overnight courier
with receipt requested, or two business days after it is mailed certified mail
postage prepaid, return receipt requested, addressed as follows:
 
If to the Bank:
RBS Citizens, N.A.

Commercial Lending
126 East Avenue
Rochester, New York 14604
Attention: Mr. Jeffrey R. Morse
 
With a copy to:
Watson Bennett Colligan & Schechter LLP

12 Fountain Plaza, Suite 600
Buffalo, New York 14202
Attention: Mr. James Cantrell, Esq.
 
If to the Borrower
Premier Packaging Corporation

or the Guarantors:
Document Security Systems, Inc.

Plastic Printing Professionals, Inc.
Secuprint, Inc.
Suite 1525
28 East Main Street
Rochester, New York 14614


Any party may change, by notice in writing to the other parties, the address to
which notices to it shall be sent.
 
12.5.       Assignment/Participation. All of the terms and provisions of this
Agreement shall inure to the benefit of and be binding upon and be enforceable
by the parties and their respective successors and assigns and shall inure to
the benefit of and be enforceable by any holder of notes executed hereunder.

 
26

--------------------------------------------------------------------------------

 
 
The Bank may at any time pledge or assign all or any portion of its rights under
the Loan Documents, including any portion of any note evidencing the
Obligations, to any of the twelve (12) Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or
assignment or enforcement thereof shall release the Bank from its obligations
under any of the Loan Documents.
 
The Bank shall have the unrestricted right at any time or from time to time, and
without the Borrower’s or any Guarantor’s consent, to assign all or any portion
of its rights and obligations hereunder to one or more banks or other financial
institutions (each an “Assignee”), and the Borrower and each Guarantor agree
that it shall execute such documents, including without limitation, amendments
to this Agreement and to any other Loan Documents, as the Bank shall deem
necessary to effect the foregoing. In addition, at the request of the Bank and
any such Assignee, the Borrower shall issue one or more new promissory notes, as
applicable, to any such Assignee and, if the Bank has retained any of its rights
and obligations hereunder following such assignment, to the Bank, which new
promissory notes shall be issued in replacement of, but not in discharge of, the
liability evidenced by the promissory note held by the Bank prior to such
assignment and shall reflect the amount of the respective commitments and loans
held by such Assignee and the Bank after giving effect to such assignment. Upon
the execution and delivery of appropriate assignment documentation, amendments,
and any other documentation required by the Bank in connection with such
assignment, and the payment by such Assignee of the purchase price agreed to by
the Bank and such Assignee, such Assignee shall be a party to this Agreement and
shall have all of the rights and obligations of the Bank hereunder (and under
any and all of the other Loan Documents) to the extent that such rights and
obligations have been assigned by the Bank pursuant to the assignment
documentation between the Bank and such Assignee, and the Bank shall be released
from its obligations hereunder and thereunder to a corresponding extent.
 
The Bank shall have the unrestricted right at any time and from time to time,
and without the consent of or notice to the Borrower or any Guarantor, to grant
to one or more banks or other financial institutions (each a “Participant”)
participating interests in the Bank’s obligation to lend hereunder and/or any or
all of the Obligations. In the event of any such grant by the Bank of a
participating interest to Participant, whether or not upon notice to the
Borrower, the Bank shall remain responsible for the performance of its
obligations hereunder and the Borrower shall continue to deal solely and
directly with the Bank in connection with the Bank’s rights and obligations
hereunder.
 
The Bank may furnish any information concerning the Borrower in its possession
from time to time to prospective Assignees and Participants, provided that the
Bank shall require any such prospective Assignee or Participant to agree in
writing to maintain the confidentiality of such information.
 
12.6.       Business Days. If any Obligation or any payment hereunder becomes
due on a day which is not a Business Day, the due date of the Obligation or
payment shall be extended to the next succeeding Business Day, and such
extension of time shall be included in computing interest and fees in connection
with such payment.

 
27

--------------------------------------------------------------------------------

 
 
12.7.       Telecopy Requests. As a convenience to the Borrower, the Borrower
hereby authorizes the Bank to rely upon requests made by the Borrower or its
employees by telecopy, and to treat such requests as if they were made in a
writing delivered to the Bank. Any advance of funds made by the Bank pursuant to
any such request shall be deemed to be authorized by the Borrower unless
immediately repaid in full.
 
12.8.       Severability. In the event that any one or more of the provisions
contained in this Agreement or any other agreement, document, or guarantee
related hereto shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or such other agreement, document, or
guarantee. This Agreement has been prepared in cooperation of counsel for each
of the parties, and shall not be construed as against any particular party as
drafter.
 
12.9.       Governing Law. This Agreement and the Loan Documents, and the rights
and obligations of the parties hereunder, shall be construed, interpreted,
governed and enforced in accordance with the laws of the State of New York
(excluding the laws applicable to conflicts or choice of law).
 
12.10.     Loss or Mutilation. Upon receipt of an affidavit of an officer of the
Bank as to the loss, theft, destruction, or mutilation of any note evidencing
any Obligation or any other Loan Document which is not of public record, and, in
the case of any such loss, theft, destruction or mutilation, upon cancellation
of such note or other Loan Document, the Borrower will issue, in lieu thereof, a
replacement note or other Loan Document in the same principal amount thereof and
otherwise of like tenor.
 
12.11.     Indemnity. The Borrower and each Guarantor, jointly and severally,
shall indemnify and hold harmless the Bank and its affiliates, directors,
officers, employees, agents, and representatives from and against any and all
claims, damages, liabilities, and expenses that may be incurred by or asserted
against such indemnified party in connection with the Loan Documents and the
transactions contemplated thereby including without limitation in connection
with the investigation of, preparation for, or defense of any pending or
threatened claim, action, or proceeding; provided, however, that neither the
Borrower nor any Guarantor shall be liable to any indemnified party for such
claims, damages, liabilities, and expenses resulting from such indemnified
party’s own gross negligence or willful misconduct.

 
28

--------------------------------------------------------------------------------

 

The Borrower and each Guarantor, jointly and severally, agrees to indemnify,
defend, and hold harmless the Bank from and against any and all liabilities,
claims, damages, penalties, expenditures, losses, or charges, including, but not
limited to, all costs of investigation, monitoring, legal representation,
remedial response, removal, restoration or permit acquisition of any kind
whatsoever, which may now or in the future be undertaken, suffered, paid,
awarded, assessed, or otherwise incurred by the Bank (or any other person or
entity affiliated with the Bank or representing or acting for the Bank or at the
Bank’s behest, or with a claim on the Bank or to whom the Bank has liability or
responsibility of any sort related to this Section 12.11 relating to, resulting
from or arising out of (a) actions by the Borrower related to, or the use of the
Improvements for, the storage, treatment, generation, transportation,
processing, handling, production or disposal of any Hazardous Substance, (b) the
presence of any Hazardous Substance or a Release or the threat of a Release of
any Hazardous Substance on, at or from the Improvements, (c) the failure to
promptly undertake and diligently pursue to completion all necessary,
appropriate and legally authorized investigative, containment, removal, clean up
and other remedial actions with respect to a Release or the threat of a Release
of any Hazardous Substance on, at or from the Improvements, (d) exposure to any
Hazardous Substance to the extent the same arise from activities of the Borrower
or the condition of the Improvements or the ownership, use, operation, sale,
transfer or conveyance thereof, (e) a violation of any applicable Environmental
Law, or (f) non-compliance with any Environmental Permit. Such costs or other
liabilities incurred by the Bank or other entity described in this Section 12.11
shall be deemed to include, without limitation, any sums which the Bank deems it
necessary or desirable to expend to protect its security interests and liens.
Notwithstanding anything to the contrary contained herein, the Borrower’s
liability and obligations under this Section 12.11 shall survive the discharge,
satisfaction or assignment of this Agreement by the Bank and the payment in full
of all of the Obligations.
 
12.12.     Usury. All agreements between and among the Borrower, the Guarantors
and the Bank are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration or maturity of the indebtedness
evidenced hereby or otherwise, shall the amount paid or agreed to be paid to the
Bank for the use or the forbearance of the indebtedness evidenced hereby exceed
the maximum permissible under applicable law. As used herein, the term
“applicable law” shall mean the law in effect as of the date hereof, provided,
however that in the event there is a change in the law which results in a higher
permissible rate of interest, then the Loan Documents shall be governed by such
new law as of its effective date. In this regard, it is expressly agreed that it
is the intent of the Borrower and the Bank in the execution, delivery and
acceptance of this Agreement to contract in strict compliance with the laws of
the State of New York from time to time in effect. If, under or from any
circumstances whatsoever, fulfillment of any provision hereof or of any of the
Loan Documents at the time performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable law,
then the obligation to be fulfilled shall automatically be reduced to the limits
of such validity, and if under or from any circumstances whatsoever the Bank
should ever receive as interest an amount which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the principal balance evidenced hereby and not to the payment of
interest. This provision shall control every other provision of all agreements
between and among the Borrower, the Guarantors, and the Bank.
 
12.13.     JURISDICTION/VENUE. THE BORROWER AND EACH GUARANTOR AGREES THAT ANY
SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SET FORTH FOR NOTICES GIVEN UNDER THIS AGREEMENT. THE BORROWER HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM.

 
29

--------------------------------------------------------------------------------

 

12.14.     WAIVER OF TRIAL BY JURY. THE BORROWER, EACH GUARANTOR, AND THE BANK
MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY 1N RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR, ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY, INCLUDING WITHOUT LIMITATION, ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE BANK RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE
BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER CERTIFIES
THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF THE BANK HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR THE BANK TO ACCEPT THIS AGREEMENT AND MAKE THE LOANS CONTEMPLATED
HEREUNDER.
 
[SIGNATURE PAGE IMMEDIATELY FOLLOWS.]

 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Second Amended & Restated
Credit Facility Agreement to be executed by their duly authorized
representatives as of the date first above written.


RBS CITIZENS, N.A.
     
By:          
/s/ Jeffrey R. Morse
   
Jeffrey R. Morse, Vice President
     
PREMIER PACKAGING CORPORATION
     
By:
/s/ Philip Jones
         
Name: Philip Jones
         
Title:   Secretary & Treasurer
 

 
 
 

--------------------------------------------------------------------------------

 